DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 01/25/2021. Claims 1-56 remain pending in this application.

Allowable Subject Matter
	Claims 1-56 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-56 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of: “receiving, by a server, preconditioned sleep data for analysis, ..; comparing, by the server, at least one of the mean oxygen desaturation value or the slope of the oxygen desaturation distribution curve with a threshold; determining, by the server, that the at least one of the mean oxygen desaturation value or the slope of the oxygen desaturation distribution curve is below  the threshold; providing, by the server, an indication that the patient is a candidate for the implantation of the nerve stimulation device to be displayed to a user via a user interface, the indication being based on the determination that the at least one of the mean oxygen desaturation value or the slope of the oxygen desaturation distribution curve is below  the threshold, implanting the nerve stimulation device within the patient based on the indication; and delivering nerve stimulation therapy to the patient via the nerve stimulation device.”.
	The prior art teaches “Sleep apnea risk evaluation” (Westbrook; US 20020165462 A1), “System and method for patient selection in treating sleep disordered breathing” (Ni; US 8983572 B2). However, the prior art (and the combination of Westbrook and Ni in particular) fails to teach “a method of determining if a patient is a candidate for the implantation of a nerve stimulation device based on the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626